Citation Nr: 0310827	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  01-09 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.	Entitlement to service connection for wrist conditions 
with arthritis.  

2.	Entitlement to service connection for a low back 
disorder with arthritis. 

3.	Entitlement to service connection for right knee injury 
with arthritis.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel




REMAND

The veteran had active duty from January 1970 to December 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

The Board conducted additional development of the claim 
pursuant to 38 C.F.R. § 19.9(a)(2), in March 2003.  The 
development conducted has been completed, in part, and 
pursuant to a recent decision by the Federal Circuit Court of 
Appeals, the case must be remanded to the RO for review of 
the evidence in the first instance.  Disabled American 
Veterans v. Sec'y of Veterans Affairs, Nos. 02-7304, -7305, -
7316, 2003 U.S. App. LEXIS 8275 (Fed. Cir. May 1, 2003).  

As part of the development request, the Board requested VA 
examinations for the purpose of determining the nature and 
extent of the veteran's bilateral wrist disorder, back 
disorder, and right knee disorder.  However, it is not clear 
whether the examinations have been conducted.  

Accordingly, the case is REMANDED to the RO for the following 
actions:  


1.  The RO should determine whether the 
veteran has been accorded VA examinations 
for the purpose of determining the nature 
and extent of the veteran's wrist 
conditions with arthritis, low back 
disorder with arthritis, and right knee 
injury with arthritis.  If the 
examinations have been conducted, the RO 
should obtain the examination report(s) 
and associated them with the veteran's 
claims file.  

2.  If examinations have not been 
conducted for the purpose of determining 
the nature and extent of the veteran's 
bilateral wrist disorder with arthritis, 
low back disorder with arthritis, and 
right knee injury with arthritis, the 
veteran should be afforded an orthopedic 
examination to determine the nature and 
extent of the above noted disorders.  
Send the claims folder to the examiner 
for review.  Request the examiner to 
include all indicated studies.  A 
complete rationale for any opinion 
expressed should be included in the 
examination report, to include the 
evidence of record opinion the examiner 
bases the opinions.  The examiner should 
comment on the following:  

a.  As to the wrists, based 
upon the results of the 
examination and a review of the 
claims folder, to include the 
service medical records, the 
examiner should answer the 
following questions:  
(1)  Does the veteran have a 
current disability manifested 
by wrist pain, and; if so, what 
is the diagnosis?
(2)  Based upon an assessment 
of the entire record, did the 
diagnosed wrist disorder have 
its onset during the veteran's 
period of active duty service 
(from January 1970 to December 
1971)?
(3)  Is it at least as likely 
as not that any current 
diagnosis of wrist disorder was 
caused by any injury or disease 
that occurred during the 
veteran's military service 
(from January 1970 to December 
1971)?  
b.  Based upon the results of 
the examination and a review of 
the claims folder, to include 
the service medical records, 
the examiner should answer the 
following questions with 
respect to the low back:  
(1)  Does the veteran have a 
current disability manifested 
by low back pain, and; if so, 
what is the diagnosis?
(2)  Based upon an assessment 
of the entire record, did the 
diagnosed low back disorder 
have its onset during the 
veteran's period of active duty 
service (from January 1970 to 
December 1971)?
(3) Is it at least as likely as 
not that any current diagnosis 
of low back disorder was caused 
by any injury or disease that 
occurred during the veteran's 
military service (from January 
1970 to December 1971)?  
c.  Based upon the results of 
the examination and a review of 
the claims folder, to include 
the service medical records, 
the examiner should answer the 
following questions with 
respect to the right knee:  
(1)  Does the veteran have a 
current disability manifested 
by right knee pain, and; if so, 
what is the diagnosis?
(2) Based upon an assessment of 
the entire record, did the 
diagnosed right knee disorder 
have its onset during the 
veteran's period of active duty 
service (from January 1970 to 
December 1971)? 
(3)  Is it at least as likely 
as not that any current right 
knee disorder was caused by any 
injury or disease that occurred 
during the veteran's military 
service (from January 1970 to 
December 1971)?  

3.  Thereafter, the RO must review the 
claims file and ensure that all 
notification and development action 
required by 38 U.S.C.A. §§ 5102, 5103, 
5103A (West 2002) are fully complied with 
and satisfied.  See also 38 C.F.R. 
§ 3.159 (2002).  

4.  Then, the RO should readjudicate the 
claims for service connection for wrist 
conditions with arthritis, low back 
disorder with arthritis, and right knee 
injury with arthritis.  If the claims 
remain denied, the veteran and his 
representative should be provided a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





